Citation Nr: 0203164	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  00-18 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date of August 7, 1973 for the 
grant of a total evaluation for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 3, 1973 to 
August 7, 1973.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from October and November 1999 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The veteran was discharged from service on August 7, 
1973, and his original claim for VA compensation benefits was 
received by the RO on May 8, 1997.

2.  The veteran's original claim was received subsequent to 
the date that he became permanently and totally disabled due 
to service-connected disability.


CONCLUSION OF LAW

The criteria for an effective date of August 7, 1973 for the 
grant of a total compensation evaluation based on individual 
unemployability have not been met.  38 U.S.C.A. §5110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The law provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
his/her claim for a benefit under a law administered by VA.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C. 
§ 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim for service connection for an effective date of August 
7, 1973 for the grant of a total rating due to individual 
employability.  The Board concludes the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and the letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The RO also supplied the 
veteran with the applicable laws and regulations in the 
statement of the case.  The VA has no outstanding duty to 
inform.

The Board is unaware of any additional relevant evidence that 
is available and the veteran has not indicated that there is 
any additional relevant evidence extant that is obtainable.  
The Board concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran's original claim for compensation benefits was 
received by the RO on May 8, 1997.  The veteran noted on his 
claim that he was unemployed.  A formal claim for a total 
compensation rating based on unemployability was first 
received by the RO on May 21, 1999.  By rating action in 
October 1999 the veteran was granted a total rating based on 
individual unemployability due to service-connected 
disability, effective from May 21, 1999.  By rating action in 
November 1999 the veteran was assigned an earlier effective 
date of May 8, 1997 for his unemployability benefits.  

A letter from the veteran's sister was received in August 
2000.  The sister stated that the veteran was greatly 
psychologically and physically damaged by service.  She 
asserted that he was unable to work for a few years after 
service.  She stated that he was then only able to work in 
low skilled jobs for short periods of time, which reflected 
his inability to maintain employment.

In a June 2000 letter, a counselor at The Shelter, a crisis 
intervention center for victims of physical, sexual and 
emotional abuse, wrote to the RO concerning the veteran.  The 
counselor stated that the veteran was unable to apply for VA 
benefits following discharge from service due to his severely 
disabling mental disorder and due to a severe dystonic 
reaction to neuroleptic drugs that the veteran had been given 
during service.  She stated that the veteran should be 
entitled to unemployability benefits from date of discharge 
because he was unable to apply for VA benefits at that time 
due to his service-connected disability.

In August 2000, the veteran submitted a November 1999 letter 
from a neurologist.  The neurologist stated that the veteran 
had fibromyalgia, with a peripheral neuropathy, and that he 
had had an insidious dystonic reaction and tremor associated 
with that condition.  The examiner stated that the veteran 
was disabled at that time.

An undated letter was received from a physician from the 
University of Missouri-Columbia Department of Psychiatry and 
Medicine in August 2000.  The physician stated that the 
veteran had been disabled since service due to his 
psychiatric and residual conditions.  The physician noted 
that due to the chronic and pervasive nature of the veteran's 
service-connected symptoms he should be provided retroactive 
benefits.  She stated that the records and statements 
confirmed that the veteran was unable to file an application 
for benefits during the period of time following his 
discharge due to his condition.

The veteran has consistently stated that he has been totally 
disabled since discharge from service due to his service-
connected disability.  He has also continued to assert that 
he was unable to apply for VA benefits at the time of 
discharge, or for years thereafter, due to the severity of 
his service-connected disability.  The veteran maintains that 
since he has been totally disabled since discharge, and since 
this disability prevented his applying for benefits, he is 
entitled to a total rating for unemployability ever since 
August 7, 1973, his date of discharge from service.

The Board does not doubt that the veteran has at times been 
severely disabled since his discharge from service.  However, 
even if the Board found that the veteran has been disabled 
since discharge from service, and that he was unable to apply 
for benefits at that time due to his disability, these 
factors are not for consideration as to assignment of an 
effective date for the award of a total rating based on 
individual unemployability.  

The regulations governing effective dates provide that direct 
service connection for disability compensation benefits will 
be the day following separation from active service or the 
date entitlement arose if a claim is received within one year 
after separation from service.  If the claim is not received 
within one year of discharge from service, the effective date 
will be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In this case, VA received no communication from the veteran 
between his date of discharge from service, August 7, 1973, 
and May 8, 1997, the date of receipt of his original claim.  
By rating action in May 1999, the veteran was granted service 
connection and a 70 percent rating for psychiatric 
disability, effective from May 8, 1997.  As noted above, the 
veteran was then granted a total rating based on individual 
unemployability effective from the original date of the grant 
of service connection, May 8, 1997.  Since the date of 
receipt of claim, May 8, 1997, is later than the date 
entitlement arose, the law and regulations do not provide for 
an effective date prior to the date of receipt of claim, May 
8, 1997.

The veteran has claimed that he is entitled to an effective 
date of August 7, 1973 because he submitted an informal claim 
at that time.  The veteran believes that his service medical 
records and a Form DA 664 should be considered an informal 
claim.  However, none of these documents were submitted by 
the veteran at that time to VA.  As noted above, no 
communication was received by VA from the veteran until May 
8, 1997.  Accordingly, the RO did not receive a claim, either 
formal or informal, prior to May 8, 1997.  See 38 C.F.R. 
§ 3.155 (2001).

The veteran also maintains that 38 U.S.C.A. § 503 entitles 
him to equitable relief from VA.  The Board notes that this 
law provides for relief only in cases where the VA made an 
erroneous decision concerning benefit eligibility, and if the 
claimant acted to his detriment based on the erroneous VA 
determination.  There has been no showing that VA made any 
erroneous determination, and consequently, this law is not 
applicable to the veteran's claim for an effective date of 
August 7, 1973 for a total rating based on individual 
unemployability.

The veteran further asserts that VA violated 38 U.S.C.A. 
§ 7722 by failing to aid him in filing for benefits on his 
discharge from service.  This law provides that the VA shall 
provide to the maximum extent possible, aid and assistance to 
veterans in the preparation and presentation of claims.  As 
noted by the veteran himself in a March 2001 letter, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted in Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999) that it was doubtful whether 38 U.S.C.A. 
§ 7722 created any enforceable rights for an applicant for 
benefits who did not receive assistance in presenting a 
claim.  The Federal Circuit stated that the provision 
provided no remedy for a breach, and that 38 U.S.C.A. § 7722 
appeared to be hortatory rather than to impose enforceable 
legal obligations upon VA.  Accordingly, 38 U.S.C.A. § 7722 
provides no basis for the veteran to be assigned an effective 
date of August 7, 1973.

The veteran has also claimed that he is entitled to an 
effective date of August 7, 1973 under 38 C.F.R. § 3.400(b).  
The Board notes that this section of the effective date 
regulation only applies to claims for pension and is not 
relevant to the veteran's total rating based on individual 
unemployability claim.

The veteran has cited many other laws and regulations 
claiming that they entitle him to a total rating based on 
individual unemployability from August 7, 1973.  However, 
none of these regulations are applicable to the determination 
of the proper effective date for an award of a total rating 
based on individual unemployability.  As noted above, the RO 
properly followed the regulation that is applicable to the 
assignment of an effective date for the award of a total 
rating based on individual unemployability.  The RO assigned 
an effective date of May 8, 1997 based on the veteran's being 
granted a total rating based on individual unemployability 
coinciding with the initial grant of compensation benefits, 
based on an original claim received more than a year after 
discharge from service.  The VA law and regulations provide 
for an effective date no earlier than May 8, 1997.  The 
United States Court of Appeals for Veterans Claims has held 
that, in a case where the law is dispositive of the claim, 
the claim should be denied because of the lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  Accordingly, an earlier effective date 
of August 7, 1973 for the grant of a total evaluation for 
compensation purposes based on individual unemployability is 
not warranted.


ORDER

Entitlement to an effective date of August 7, 1973 for the 
grant of a total compensation evaluation based on individual 
unemployability is denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

